NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                             May 5, 2015

      Hon. Chris Iles                               Hon. David Stith
      Attorney at Law                               319th District Court
      American Bank Plaza                           901 Leopard Street - 8th Floor
      711 N. Carancahua #700                        Corpus Christi, TX 78401
      Corpus Christi, TX 78401                      * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *
                                                    Hon. Mark Skurka
      Hon. Anne Lorentzen                           District Attorney
      District Clerk                                901 Leopard Street, Room 205
      901 Leopard, Suite 313                        Corpus Christi, TX 78401
      Corpus Christi, TX 78401                      * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00131-CR
      Tr.Ct.No. 13-CR-2681-G
      Style:    Jesse Garcia v. The State of Texas


              Enclosed please find copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.